Exhibit 10.1








ASHLAND INC. SUPPLEMENTAL DEFINED CONTRIBUTION PLAN


FOR CERTAIN EMPLOYEES


(Effective January 1, 2015)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 


 
Ashland Inc.  Supplemental and Excess
Defined Contribution Plan for Certain Employees
 
 
 
 


TABLE OF CONTENTS
 

 

 ARTICLE 1. PURPOSE AND EFFECTIVE DATE 1
1.1
Purpose
1
1.2
Restatement
1
1.3
Effective Date
1
 ARTICLE 2. DEFINITIONS 2
2.1
“Account”
2
2.2
“Ashland”
2
2.3
“Base Compensation”
2
2.4
“Base Compensation Deferrals”
2
2.5
“Basic Retirement Contribution”
2
2.6
“Beneficiary”
2
2.7
“Board”
2
2.8
“Cause”
2
2.9
“Change in Control”
2
2.10
“Code”
3
2.11
“Committee”
3
2.12
“Credited Service”
3
2.13
“Deferred Compensation Plan”
3
2.14
“Disabled” or “Disability”
3
2.15
“Effective Date”
4
2.16
“Effective Retirement Date”
4
2.17
“Election”
4
2.18
“Eligible Employee”
4
2.19
“Employer”
4
2.20
“Employer Contribution”
4
2.21
“ERISA”
4
2.22
“Excess Base Compensation”
5
2.23
“Excess Base Compensation Deferrals”
5
2.24
“Grandfathered Employee”
5
2.25
“Hercules Employee”
5
2.26
“Identification Date”
5
2.27
“Incentive Compensation”
5
2.28
“Incentive Compensation Deferrals”
5
2.29
"Key Employee"
5
2.30
“Participant”
5
2.31
“Performance Retirement Contribution”
5
2.32
“Period of Service”
5
2.33
“Plan”
5
2.34
“Plan Year”
5
2.35
“Related Employer”
5
2.36
“Savings Plan”
6
2.37
“Separation from Service”
6
2.38
“SERP”
6
2.39
“Substitute Contribution”
6
2.40
“Unforeseeable Emergency”
6
2.41
“Valuation Date”
6
ARTICLE 3. PARTICIPATION
7
3.1
Participation
7
3.2
Termination of Participation
7
ARTICLE 4. EMPLOYER CONTRIBUTIONS
8
4.1
Substitute Contribution
8
4.2
Other Employer Contributions
8
4.3
Crediting Employer Contributions
9
ARTICLE 5. PAYMENT SCHEDULE AND FORM OF PAYMENT
10
5.1
Payment Schedule and Form of Payment
10
5.2
Time of Distribution or Transfer
10
5.3
Death Before Payment
10
ARTICLE 6. ACCOUNTS AND CREDITS AND FUNDING
11
6.1
Contribution Credits to Account
11
6.2
Earnings Credits to Account
11
6.3
Adjustment of Accounts
11
6.4
Establishment of Trust for Funding
11
ARTICLE 7. RIGHT TO BENEFITS
12
7.1
Vesting
12
7.2
Amount of Benefits
12
ARTICLE 8. DISTRIBUTION OF BENEFITS
13
8.1
Method and Timing of Distributions
13
8.2
Unforeseeable Emergency
13
8.3
Disability
13
8.4
Prohibition on Acceleration
13
8.5
Key Employees
13
8.6
Permissible Delays in Payment
14
ARTICLE 9. AMENDMENT AND TERMINATION
17
9.1
Amendment by Employer
17
9.2
Retroactive Amendments
17
9.3
Plan Termination
17
9.4
Distribution Upon Termination of the Plan
18
ARTICLE 10. PLAN ADMINISTRATION
19
10.1
Powers and Responsibilities of the Employer
19
10.2
Powers and Responsibilities of the Committee
19
10.3
Claims and Review Procedures.
19
10.4
Plan Administrative Costs
20
ARTICLE 11. MISCELLANEOUS
21
11.1
Unsecured General Creditor of the Employer
21
11.2
Employer's Liability
21
11.3
Limitation of Rights
21
11.4
Anti-Assignment
21
11.5
Facility of Payment
22
11.6
Notices
22
11.7
Tax Withholding
22
11.8
Indemnification
22
11.9
Permitted Acceleration of Payment
23
11.10
No Guarantee or Employment or Participation
23
11.11
Unclaimed Benefit
24
11.12
Governing Law
24
11.13
Erroneous Payment
24


 
 
 
 


ARTICLE 1.  PURPOSE AND EFFECTIVE DATE


           1.1           Purpose.  The purpose of this Plan is to provide
benefits for certain employees that supplements the limitation on compensation
imposed by Section 401(a)(17) of the Code (including successor provisions
thereto) on the Savings Plan.  It is intended that the Plan be maintained
primarily for a select group of management or highly compensated employees and
be exempt from the Employee Retirement Income Security Act of 1974, as amended.
 
           1.2           Restatement. The Ashland Inc. Supplemental Defined
Contributions Plan for Certain Employees is amended and restated.
 
           1.3           Effective Date.  This Plan is restated to be effective
January 1, 2015 except where a special effective date is indicated herein.
 


 
 
Ashland Inc.  Supplemental Defined
Contribution Plan for Certain Employees
 


 
1
 
 




ARTICLE 2.  DEFINITIONS


Pronouns used in the Plan are in the masculine gender but include the feminine
gender unless the context clearly indicates otherwise.  Wherever used herein,
the following terms have the meanings set forth below, unless a different
meaning is clearly required by the context:


           2.1           “Account” means an account established for the purpose
of recording amounts credited on behalf of a Participant and any income,
expenses, gains, losses or distributions included thereon.  The Account shall be
a bookkeeping entry only and shall be utilized solely as a device for the
measurement and determination of the amounts to be paid to a Participant
pursuant to the Plan.  Separate Accounts shall be established for a Participant
by Plan Year and by type of contribution to the Participant.
 
           2.2           “Ashland”  means Ashland Inc. and all of its present or
future subsidiaries.
 
           2.3           “Base Compensation” means compensation paid to a
Participant that is included in the definition of Compensation for deferral
purposes in the Savings Plan without giving effect to any reduction required by
Code Section 401(a)(17) and which is not Incentive Compensation.
 
           2.4           “Base Compensation Deferrals” means Base Compensation
that is deferred into the Deferred Compensation Plan.
 
           2.5           “Basic Retirement Contribution” means the Basic
Retirement Contribution as defined in the Savings Plan.
 
           2.6           “Beneficiary” means the persons, trusts, estates or
other entities designated in writing by a Participant, or otherwise entitled to
receive benefits under the Plan upon the death of a Participant. If a
Participant fails to designate a Beneficiary, then the Participant’s Beneficiary
shall be the Participant’s spouse or, if the Participant does not have a spouse
on the Participant’s date of death, the Participant’s estate.
 
           2.7           “Board” means the Board of Directors of Ashland Inc.
 
           2.8           “Cause”, for Participants without a Change in Control
agreement with Ashland, as defined by Section 3.02 of the SERP, and, for
Participants with a Change in Control agreement with Ashland, as defined by the
Participant’s Change in Control agreement.
 
           2.9           “Change in Control” shall be deemed to occur (1) upon
approval of the shareholders of Ashland (or if such approval is not required,
upon the approval of the Board) of (A) any consolidation or merger of Ashland (a
“Business Combination”), other than a consolidation or merger of Ashland into or
with a direct or indirect wholly-owned subsidiary, in


 
 
Ashland Inc.  Supplemental Defined
Contribution Plan for Certain Employees
 


 
2
 
 


which the shareholders of Ashland own, directly or indirectly, less than 50% of
the then outstanding membership interests or shares of the Business Combination
that are entitled to vote generally for the election of directors of the
Business Combination or pursuant to which shares of Ashland would be converted
into cash, securities or other property, other than a merger of Ashland in which
the holders of the Ashland shares immediately prior to the merger have
substantially the same proportionate ownership of membership interests of the
surviving company immediately after the merger, (B) any sale, lease, exchange,
or other transfer (in one transaction or a series of related transactions) of
all or substantially all the assets of Ashland, provided, however, that no sale,
lease, exchange or other transfer of all or substantially all the assets of
Ashland shall be deemed to occur unless assets constituting 80% of the total
assets of Ashland are transferred pursuant to such sale, lease exchange or other
transfer, or (C) adoption of any plan or proposal for the liquidation or
dissolution of Ashland, (2) when any person (as defined in Section 3(a)(9) or
13(d) of the Exchange Act), other than Ashland or any subsidiary or employee
benefit plan or trust maintained by Ashland, shall become the beneficial owner
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
more than 25% of Ashland’s shares outstanding at the time, without the approval
of the Board, or (3) at any time during a period of two consecutive years,
individuals who at the beginning of such period constituted the Board shall
cease for any reason to constitute at least a majority thereof, unless the
election or the nomination for election by Ashland’s shareholders of each new
director during such two-year period was approved by a vote of at least
two-thirds of the directors then still in office who were directors at the
beginning of such two-year period.
 
           2.10           “Code” means the Internal Revenue Code of 1986, as
amended.
 
           2.11           “Committee” means the Personnel and Compensation
Committee of the Board and its designees.
 
           2.12           “Credited Service” means a period of employment with
the Employer or a Related Employer for which credit is given under the
Employer’s Adjusted Service Date policy in effect when the Employee suffers a
Separation from Service.
 
           2.13           “Deferred Compensation Plan” means the Ashland Inc.
Deferred Compensation Plan for Employees (2005), as may be amended from time to
time.
 
           2.14            “Disabled” or “Disability” means a determination by
Ashland that the Participant is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Ashland or any Related
Employer.  A Participant also will be considered disabled if he is determined
(a) to be totally disabled by the Social Security Administration, or (b) to be
disabled in accordance with a disability insurance program, provided that the
definition of disability applied under such disability insurance program
complies with the


 
 
Ashland Inc.  Supplemental Defined
Contribution Plan for Certain Employees
 


 
3
 
 
 
 
requirements of Treasury Regulation Section 1.409A-3(i)(4).  The Committee or
its delegate shall determine whether a Participant has incurred a Disability.
 
2.15           “Effective Date” means January 1, 2015 except where a special
effective date is indicated herein.
 
2.16           “Effective Retirement Date” means:
 
 
(a)
In General.  The Effective Retirement Date of an Employee that is a Participant
under this Plan is when:



 
(1)
the Participant has at least five years of Credited Service; and

 
(2)
attained the first day of the month following the date the Participant incurred
a Separation from Service –

 
(i)
on or after the date the sum of the Participant’s Age and Credited Service is
80; or

 
(ii)
on or after the date the Participant attains Age 55.



 
(b)
Change in Control.  The Effective Retirement Date in the event of a Change in
Control of a Participant who has a Change in Control agreement with Ashland
shall be the first day of the month following (i) such Participant’s termination
for reasons other than Cause or (ii) such Participant’s resignation for “Good
Reason” (as that term is defined in the applicable Change in Control
agreement).  The Effective Retirement Date in the event of a Change in Control
of a Participant who does not have a Change in Control agreement, shall be the
first day of the month following such Participant’s termination for reasons
other than Cause.



2.17           “Election” means a Participant’s delivery of a notice of
election, in writing or electronically, to defer payment of all or a portion of
his Employer Contributions.
 
2.18           “Eligible Employee” means an employee of Ashland who is
determined by the Employer to be a member of a select group of management or
highly compensated employees within the meaning of Sections 201(2), 301(a)(3)
and 401(a)(1) of ERISA, and who are classified in base salary and grades 21 and
above and are not eligible for the SERP as of the Effective Date.
 
2.19           “Employer” means Ashland Inc., or any successor entity thereto.
 
2.20           “Employer Contribution” means the contributions provided in
ARTICLE 4.
 
2.21            “ERISA” means the Employee Retirement Income Security Act of
1974, as amended.
 


 
 
Ashland Inc.  Supplemental Defined
Contribution Plan for Certain Employees
 


 
4
 
 
           2.22           “Excess Base Compensation” means compensation paid to
a Participant that is included in the definition of Compensation in the Savings
Plan but that is in excess of the limitation in Code Section 401(a)(17) and
which is not Incentive Compensation.
 
           2.23           “Excess Base Compensation Deferrals” means
compensation that is deferred to the Deferred Compensation Plan other than
Incentive Compensation Deferrals.
 
           2.24           “Grandfathered Employee” means the Grandfathered
Employee as defined in the Savings Plan.
 
           2.25           “Hercules Employee” means the Hercules Employee as
defined in the Savings Plan.
 
           2.26           “Identification Date” means the date at which Key
Employees are determined which shall be December 31st.
 
           2.27           “Incentive Compensation” means bonuses paid to
Eligible Employees under any applicable incentive compensation plans that are
excluded from the definition of Compensation in the Savings Plan and which is
not Base Compensation.
 
           2.28           “Incentive Compensation Deferrals” means Incentive
Compensation that is deferred into the Deferred Compensation Plan.
 
           2.29           "Key Employee" means a “specified employee” within the
meaning of Code Section 409A(a)(2)(B)(i) who satisfies the conditions set forth
in Section 8.5.
 
           2.30           “Participant” means an Eligible Employee who commences
participation in the Plan in accordance with ARTICLE 3.
 
           2.31           “Performance Retirement Contribution” means the
Performance Retirement Contribution as defined in the Savings Plan.
 
           2.32           “Period of Service” means a period of employment with
the Employer or a Related Employer commencing on the date an Employee works at
least one hour for which the Employee is paid and ending on the date such
Employee suffers a Separation from Service.
 
           2.33           “Plan” means this Ashland Inc. Supplemental and Excess
Defined Contribution Plan for Certain Employees, as amended from time to time.
 
           2.34           “Plan Year” means each 12 month period ending on
December 31st.
 
           2.35           “Related Employer” means the Employer and (a) any
corporation that is a member of a controlled group of corporations as defined in
Code Section 414(b) that includes the Employer, and (b) any trade or business
that is under Common Control as defined in Code Section 414(c) that includes the
Employer.
 


 
 
Ashland Inc.  Supplemental Defined
Contribution Plan for Certain Employees
 


 
5
 
 
 
           2.36           “Savings Plan” means the Ashland Inc. Employee Savings
Plan, as amended from time to time.
 
           2.37           “Separation from Service” means a Participant's
termination of employment with the Employer or Related Employer for any reason
other than death that meets the requirements of the definition of "separation
from service" set forth in Treasury Regulation Section 1.409A-1(h).  For
purposes of determining whether a Separation from Service has occurred, the 20%
default threshold set forth in Treasury Regulation Section 1.409A-1(h)(1)(ii)
shall be utilized.
 
           2.38           “SERP” means the Ashland Inc. Supplemental Early
Retirement Plan for Certain Employees, as amended from time to time.
 
           2.39           “Substitute Contribution” means the Employer
Contribution provided in Section 4.1.
 
           2.40           “Unforeseeable Emergency” means a severe financial
hardship of the Participant resulting from an illness or accident of the
Participant, the Participant's spouse, the Participant's Beneficiary, or the
Participant's dependent (as defined in Code Section 152, without regard to
Section 152(b)(1), (b)(2) and (d)(1)(B)); loss of the Participant's property due
to casualty (including the need to rebuild a home following damage to a home not
otherwise covered by insurance, for example, not as a result of a natural
disaster); or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant.  The
purchase of a home and the payment of college tuition are not unforeseeable
emergencies.
 
           2.41           “Valuation Date” means each business day of the Plan
Year.
 


 
 
Ashland Inc.  Supplemental Defined
Contribution Plan for Certain Employees
 


 
6
 
 


 
 
 
ARTICLE 3.  PARTICIPATION
 


 
           3.1           Participation.  Each Eligible Employee of the Employer
shall be eligible for the Plan immediately.  An Eligible Employee shall execute
an Election in the form and manner as deemed appropriate by the Committee or its
delegate as provided in the Deferred Compensation Plan detailing the timing of
distribution of any portion of the Participant’s Account attributable to
Employer Contributions. In the event an Eligible Employee fails to complete an
Election with respect to Employer Contributions, such amount shall be paid in
the means as detailed in ARTICLE 5.
 
           3.2           Termination of Participation.  The Employer may
terminate a Participant's participation in the Plan, provided, however, any such
termination at the direction of the Employer shall not take effect until the
first day of the next Plan Year.
 


 


 


 
 
Ashland Inc.  Supplemental Defined
Contribution Plan for Certain Employees
 


 
7
 
 




 
ARTICLE 4.  EMPLOYER CONTRIBUTIONS
 


 
           4.1           Substitute Contribution.
 
(a)           Substitute Contribution. The Employer will credit a Participant's
Account with a Substitute Contribution in an amount equal to 4% of the
Participant's Incentive Compensation, Excess Base Compensation and Excess Base
Compensation Deferrals for the Plan Year.
 
(b)           Special Effective Date. This Section 4.1 shall be retroactively
effective as of January 1, 2011. No Participant benefit is reduced as a result
of this retroactive special effective date, and no matching contributions have
accrued or will accrue under this Plan.
 
           4.2           Other Employer Contributions.
 
(a)           Performance Retirement Contribution.  To the extent the Employer
makes a Performance Retirement Contribution under the Savings Plan for a Plan
Year, the Employer shall credit each Participant’s Account with a contribution
equal to the declared Performance Retirement Contribution under the Savings Plan
percentage multiplied by the Participant’s Incentive Compensation, Excess Base
Compensation and Excess Base Compensation Deferrals for the Plan Year.
Notwithstanding the foregoing, a Performance Retirement Contribution will only
be credited to a Participant’s Account if the Participant has not Separated from
Service in the Plan Year.
 
                      (b)           Basic Retirement Contributions.
 
                                (i)           Basic Retirement Contribution for
Participants Eligible for the Savings Plan on or after January 1, 2011.  The
Employer shall credit to the Account of each Participant who is either (A)(1) a
Hercules Employee, or (2) who became eligible for the Savings Plan on or after
January 1, 2011, and (B) who is not a Grandfathered Employee, an amount equal to
the Basic Retirement Contribution based on percentage of the Participant’s
Incentive Compensation, Excess Base Compensation and Excess Base Compensation
Deferrals determined in accordance with the following tables:
 
Period of Service
 
   
Percentage of Applicable Compensation
0-10  Years
   
1.5%
11-20 Years
   
3.0%
21 or more Years
 
   
4.5%
 



 
 
Ashland Inc.  Supplemental Defined
Contribution Plan for Certain Employees
 


 
8
 
 

(ii)           Basic Retirement Contribution for Participants Eligible for the
Savings Plan as of December 31, 2010. The Employer shall credit to the Account
of each Participant who was eligible for the Savings Plan as of December 31,
2010 and who is not a Grandfathered Employee an amount equal to a Basic
Retirement Contribution based on percentage of the Participant’s Incentive
Compensation, Excess Base Compensation and Excess Base Compensation Deferrals
determined in accordance with the following tables:
 
Period of Service
 
   
Percentage of Applicable Compensation
0-10  Years
   
1.5%
11-20 Years
   
3.0%
21 or more Years
 
   
4.5%
 


 
plus, a transition contribution equal to:


Age as of January 1, 2011
 
   
Percentage of Applicable Compensation
       
40-44
   
2.0%
45-49
   
3.0%
50-54
   
4.0%
55 or greater
   
5.0%



 
(iii)           Any Participant other than described in subsections (i) or (ii)
immediately above, shall not be entitled to a Basic Retirement Contribution
under the Plan.
 
(iv)           A Participant shall only be eligible to receive a Basic
Retirement Contribution under one subsection of this Section 4.2(b) during any
given Plan Year. For purposes of this Section 4.2(b), Period of Service shall be
determined in accordance with the provisions of the Savings Plan.
 
(v)           Notwithstanding the foregoing, a Basic Retirement Contribution
will only be credited to a Participant’s Account if the Participant has not
Separated from Service in the Plan Year.
 
(c)           Discretionary Profit Sharing Contributions.  The Discretionary
Profit Sharing Contribution may be made by the Employer for the benefit of one
or more Participants in an amount determined solely by Employer for any Plan
Year.
 
           4.3           Crediting Employer Contributions. Each Participant
shall be credited with the applicable Employer Contributions in accordance with
this ARTICLE 4, as soon as administratively feasible following each Plan Year.
 


 
 
Ashland Inc.  Supplemental Defined
Contribution Plan for Certain Employees
 


 
9
 
 




 
ARTICLE 5. PAYMENT SCHEDULE AND FORM OF PAYMENT


           5.1           Payment Schedule and Form of Payment.  The
Participant's benefit under the Plan shall be distributed in accordance with the
Deferred Compensation Plan on the Participant’s Effective Retirement Date (or as
soon thereafter as reasonably possible), and held pursuant to the terms of that
the Deferred Compensation Plan. Notwithstanding anything in the Plan to the
contrary, a Participant who is a Key Employee shall not have the distribution of
his benefit which is made on account of Separation from Service commence on a
date earlier than the first day of the seventh month following his Separation
from Service.
 
           5.2           Time of Distribution or Transfer.  Subject to the
required delay of a distribution of a Plan benefit for an eligible employee who
is a Key Employee, the transfer of a benefit provided in this Section shall be
paid by the later of (a) the end of the calendar year in which occurs the
Effective Retirement Date or (b) the 15th day of the third calendar month
following such date.
 
           5.3           Death Before Payment.  If a Participant dies before his
Effective Retirement Date, the benefit that would have been paid to such
Participant had he or she survived to his Effective Retirement Date shall be
transferred to the Deferred Compensation Plan and paid to the Beneficiary
designated by such Participant under the terms of that plan.
 


 
 
Ashland Inc.  Supplemental Defined
Contribution Plan for Certain Employees
 


 
10
 
 




ARTICLE 6. ACCOUNTS AND CREDITS AND FUNDING


           6.1           Contribution Credits to Account.  A Participant's
Account will be credited with the Employer Contributions credited on his behalf
under ARTICLE 4.  Separate Accounts shall be maintained for each Participant and
for each type of contribution.
 
           6.2           Earnings Credits to Account.  The Participant's Account
shall be credited (or debited) on each Valuation Date with income (or loss)
based upon a hypothetical investment in any one or more of the investment
options available under the Plan, as prescribed by the Committee or its
delegate, for the particular Compensation credited.  The crediting or debiting
on each Valuation Date of income (or loss) shall be made for the each respective
Account.  All investments of a Participant’s Account shall be valued at fair
market value.  Additionally, all distributions, investments and investment
exchanges allowed and made under the Plan shall be as of the relevant Valuation
Date at fair market value.
 
6.3           Adjustment of Accounts.  Each Account maintained for a Participant
shall be adjusted for interest credits and any expenses allocable under the
terms of the Plan to the Account.  The Account shall be adjusted as of each
Valuation Date to reflect: (a) the interest credits and expenses described in
this ARTICLE 6; (b) amounts credited pursuant to ARTICLE 4; and (c)
distributions or withdrawals.
 
6.4           Establishment of Trust for Funding.  The Employer may but is not
required to establish a trust to hold amounts which the Employer may contribute
from time to time to correspond to some or all amounts credited to Participants
under this ARTICLE 6.  If the Employer establishes a trust, the provisions of
Sections 6.4(a) and (b) shall become operative.
 
(a)           Grantor Trust.  Any trust established by the Employer shall be
between the Employer and a trustee pursuant to a separate written agreement
under which assets are held, administered and managed, subject to the claims of
the Employer's creditors in the event of the Employer's insolvency, until paid
to the Participant and/or his Beneficiaries.  The trust is intended to be
treated as a grantor trust under the Code, and it is intended that the
establishment of the trust shall not cause the Participant to realize current
income on amounts contributed thereto.  The Employer must notify the trustee in
the event of a lawsuit regarding the Plan or regarding its bankruptcy or
insolvency.
 
(b)           Investment of Trust Funds.  Any amounts contributed to the trust
by the Employer shall be invested by the trustee in accordance with the
provisions of the trust and the instructions of the Committee or its delegate.


 
 
Ashland Inc.  Supplemental Defined
Contribution Plan for Certain Employees
 


 
11
 
 




ARTICLE 7.  RIGHT TO BENEFITS


7.1           Vesting.  Unless a Participant is terminated for Cause, a
Participant shall have a 100% nonforfeitable right to his Accounts representing
Employer Contributions upon to earlier of a Change In Control or the attainment
of five years of Credited Service. Notwithstanding the preceding sentence, if a
Participant is terminated for Cause, the Participant shall forfeit all rights to
his Accounts representing Employer Contributions.
 
7.2           Amount of Benefits.  The vested amounts credited to a
Participant's Account as determined under ARTICLE 4 shall determine and
constitute the basis for the value of benefits payable to the Participant under
the Plan.
 


 


 
 
Ashland Inc.  Supplemental Defined
Contribution Plan for Certain Employees
 


 
12
 
 






ARTICLE 8.  DISTRIBUTION OF BENEFITS


8.1           Method and Timing of Distributions.  Except as otherwise provided
under the Plan, including this ARTICLE 8, distributions under the Plan shall be
made in accordance with ARTICLE 5 of the Plan.
 
8.2           Unforeseeable Emergency.  A Participant or a Participant’s legal
representative may submit an application for a distribution from the
Participant's Accounts because of an Unforeseeable Emergency.  The amount of the
distribution shall not exceed the amount necessary to satisfy the needs of the
Unforeseeable Emergency.  Such distribution shall include an amount to pay taxes
reasonably anticipated as a result of the distribution.  The amount allowed as a
distribution under this Section shall take into account the extent to which the
Unforeseeable Emergency may be relieved by reimbursement, insurance or
liquidation of the Participant’s assets (but only to the extent such liquidation
would itself not cause a severe financial hardship).  The distribution shall be
made in a single sum and paid as soon as practicable after the application for
the distribution on account of the Unforeseeable Emergency is approved.  The
provisions of this Section 8.2 shall be interpreted and administered in
accordance with applicable guidance that may be issued by the Treasury.
 
8.3           Disability.  A Participant or a Participant’s legal representative
may submit an application for a distribution from the Participant's Accounts
because of the Participant’s Disability.  The distribution shall be made in a
single sum and paid as soon as practicable after the application for the
distribution on account of the Participant’s Disability is approved.  The
provisions of this Section shall be interpreted and administered in accordance
with applicable guidance that may be issued by the Secretary of the
Treasury.  If such guidance should allow an election of a period of distribution
at the time of the application for a distribution on account of the
Participant’s Disability then the Plan shall allow such elections.
 
8.4           Prohibition on Acceleration.  Except as otherwise provided in the
Plan and except as may be allowed in guidance from the Secretary of the
Treasury, distributions from a Participant’s Compensation Account(s) may not be
made earlier than the time such amounts would otherwise be distributed pursuant
to the terms of the Plan.
 
8.5           Key Employees.   In no event shall a distribution made to a Key
Employee from his Accounts due to his Separation from Service occur before the
date which is six months after his Separation from Service, or, if earlier, his
date of death. For purposes of this Section 8.5, a Key Employee means an
employee of an employer, including any corporation that is a member of a
controlled group of corporations as defined in Code Section 414(b) that includes
the employer and any trade or business that is under common control as defined
in Code Section 414(c) with the employer, any of whose stock is publicly traded
on an "established securities market," within the


 
 
Ashland Inc.  Supplemental Defined
Contribution Plan for Certain Employees
 


 
13
 
 


meaning of Section 1.409A-1(k), or otherwise who satisfies the requirements of
Code Sections 416(i)(1)(A)(i), (ii) or (iii), determined without regard to Code
Section 416(i)(5), at any time during the 12-month period ending on the
Identification Date. An employee who is determined to be a Key Employee on an
Identification Date shall be treated as a Key Employee for purposes of the
six-month delay in distributions set forth in this Section 8.5 for the 12-month
period beginning on the first day of the fourth month following the
Identification Date. Whether any stock of the Employer or any Related Employer
is traded on an established securities market or otherwise is determined on the
date a Participant experiences a Separation from Service. Installment
distributions to a Key Employee that are delayed due to the application of the
requirements of this Section 8.5 shall commence as of the earliest date
permitted by Code Section 409A. This Section 8.5 shall not apply to any of the
following distributions: (i) a distribution upon the Participant's Disability in
accordance with Section 8.3 or upon a Change in Control, provided that the
Participant's Separation from Service did not precede such Disability or Change
in Control; or (ii) an accelerated distribution made in accordance with Section
11.9.
 
8.6           Permissible Delays in Payment.  Distributions may be delayed
beyond the date payment would otherwise occur in accordance with the provisions
of ARTICLE 5 in any of the following circumstances:
 
(a)           Payments Subject to Code Section 162(m). The Employer may delay
payment if it reasonably anticipates that its deduction with respect to such
payment would not be permitted due to the application of Code Section 162(m);
provided, however, that (i) the deduction limitation of Code Section 162(m)
shall be applied to all payments to similarly situated Participants on a
reasonably consistent basis; (ii) the payment must be made either during the
Participant's first taxable year in which the Employer reasonably anticipates,
or should reasonably anticipate, that if the payment is made during such year,
the deduction of such payment will not be barred by application of Code Section
162(m) or during the period beginning with the date of the Participant's
Separation from Service (or, if the Participant is a Key Employee, beginning
with the date that is six months after Separation from Service) and ending on
the later of the last day of the Employer's taxable year in which the
Participant incurs a Separation from Service for the 15th day of the third month
following the Participant's Separation from Service (or, if the Participant is a
Key Employee, the 15th day of the third month following the date that is six
months after Separation from Service); (iii) where any payment to a particular
Participant is delayed because of Code Section 162(m), the delay in payment will
be treated as a subsequent deferral election under Code Section 409A, unless all
scheduled payments to such Participant that could be delayed are also delayed;
and (iv) no election may be provided to a Participant with respect to the timing
of payment hereunder.
 
(b)           Payments that would violate Federal Securities Laws or Other
Applicable Law.  The Employer may also delay payment if it reasonably
anticipates that the marking of the payment will violate Federal securities laws
or other applicable laws provided


 
 
Ashland Inc.  Supplemental Defined
Contribution Plan for Certain Employees
 


 
14
 
 
 
payment is made at the earliest date on which the Employer reasonably
anticipates that the making of the payment will not cause such violation.
 
(c)           Other Events and Conditions.  The Employer also reserves the right
to delay payment upon such other events and conditions as the Secretary of the
Treasury may prescribe in generally applicable guidance published in the
Internal Revenue Bulletin.
 
Except as may be otherwise required under Code Section 409A, a payment is
treated as made upon the date contemplated under the provisions of the Plan if
the payment is made at such date or a later date within the same calendar year
or, if later, by the 15th day of the third calendar month following the date
contemplated by the Plan.  If calculation of the amount of the payment is not
administratively practicable due to events beyond the control of the Participant
(or Participant's Beneficiary), the payment will be treated as made upon the
date contemplated by the Plan if the payment is made during the first calendar
year in which the payment is administratively practicable.  Similarly, if the
funds of the Employer are not sufficient to make the payment at the date
specified under the Plan without jeopardizing the solvency of the Employer, the
payment will be treated as made upon the date contemplated by the Plan if the
payment is made during the first calendar year in which the funds of the
Employer are sufficient to make the payment without jeopardizing the solvency of
the Employer.


If a payment is not made, in whole or in part, as of the date contemplated by
the Plan because the Employer refuses to make such payment, the payment will be
treated as made upon the date contemplated by the Plan if the Participant
accepts the portion (if any) of the payment that the Employer is willing to make
(unless such acceptance will result in forfeiture of the claim to all or part of
the remaining account), makes prompt and reasonable, good faith efforts to
collect the remaining portion of the payment and any further payment (including
payment of a lesser amount that satisfies the obligation to make the payment) is
made no later than the end of the first calendar year in which the Employer and
the Participant enter into a legally binding settlement of such dispute, the
Employer concedes that the amount is payable, or the Employer is required to
make such payment pursuant to a final and nonappealable judgment or other
binding decision.  For purposes of this paragraph, efforts to collect the
payment will be presumed not to be prompt, reasonable, good faith efforts,
unless the Participant provides notice to the Employer within 90 days of the
latest date upon which the payment could have been timely made in accordance
with the terms of the Plan and the Treasury Regulations promulgated under Code
Section 409A, and unless, if not paid, the Participant takes further enforcement
measures within 180 days after such latest date.  For purposes of this
paragraph, the Employer is not treated as having refused to make a payment where
pursuant to the terms of the Plan the Participant is required to request
payment, or otherwise provide information to take any other action, and the
Participant has failed to take such action.  In addition, for purposes of this
paragraph, the Participant is deemed to have requested that a payment not be
made, rather than the Employer having refused to make such payment, where the
Employer's decision to refuse to make the payment is made by the Participant or
a member of the

 
 
 
Ashland Inc.  Supplemental Defined
Contribution Plan for Certain Employees
 


 
15
 
 




Participant's family (as defined in Code Section 267(c)(4) applied as if the
family of an individual includes the spouse of any member of the family), or any
person or group of persons over whom the Participant's family member has
effective control, or any person any portion of whose compensation is controlled
by the Participant or the Participant's family member.

 
 
 
Ashland Inc.  Supplemental Defined
Contribution Plan for Certain Employees
 


 
16
 
 


 
ARTICLE 9.  AMENDMENT AND TERMINATION


9.1           Amendment by Employer.  The Employer reserves the sole right to
amend the Plan pursuant to a resolution of the Board.  An amendment must be in
writing and executed by a representative of the Employer authorized to take such
action.  The Employer hereby reserves the right to amend the Plan without the
consent of the Participants in the future, as required to comply with any
present or future law, regulation or rule applicable to the Plan, including, but
not limited to Code Section 409A and all applicable guidance promulgated
thereunder, and to prevent any Participant from becoming subject to any
additional tax or penalty under Code Section 409A.  No amendment can directly or
indirectly deprive any current or former Participant or Beneficiary of all or
any portion of his vested Account which had accrued prior to the amendment,
except to the extent required by the Code or other applicable law.
 
9.2           Retroactive Amendments.  An Amendment made by the Employer in
accordance with Section 9.1 may be made effective on a date prior to the first
day of the Plan Year in which it is adopted.  Any retroactive amendment by the
Employer shall be subject to the provisions of Section 9.1.
 
9.3           Plan Termination.  The Plan will terminate automatically as of the
date that no amounts remain to be distributed under the Plan.
 
The Employer reserves the right to terminate the Plan and accelerate the time of
payment of all amounts to be distributed under the Plan in accordance with the
following provisions of this Section 9.3.  The Employer may make an irrevocable
election to terminate the Plan and distribute all amounts credited to all
Participant Accounts within the 30 days preceding or the 12 months following a
Change in Control.  For this purpose, the Plan will be treated as terminated
only if all other arrangements sponsored by the Employer or any Related Employer
immediately after the time of the Change in Control with respect to which
deferrals of compensation are treated as having been deferred under a single
plan under Treasury Regulation Section 1.409A-1(c)(2) are terminated and
liquidated with respect to each Participant that experienced the Change in
Control, so that under the terms of the termination and liquidation all such
Participants are required to receive all amounts of compensation deferred under
the terminated arrangements within 12 months of the date the Employer
irrevocably takes all necessary action to terminate and liquidate the Plan and
such other arrangements.  In addition, the Employer reserves the right to
terminate the Plan within 12 months of a corporate dissolution taxed under Code
Section 331, or with the approval of a bankruptcy court pursuant to Section
503(b)(1)(A) of Title 11 of the United States Code, provided that amounts
deferred under the Plan are included in the gross incomes of Participants in the
earlier of (a) the taxable year in which the amount is actually or
constructively received, or (b) the latest of the following years:  (1) the
calendar year in which the termination occurs, (2) the first calendar year in
which the amount is no longer subject to a substantial risk of forfeiture, or
(3) the first calendar year in which payment is administratively
practicable.  The Employer retains the

 
 
Ashland Inc.  Supplemental Defined
Contribution Plan for Certain Employees
 


 
17
 
 


discretion to terminate the Plan if (1) the termination does not occur proximate
to a downturn in the financial health of the Employer; (2) all arrangements
sponsored by the Employer or any related Employer that would be aggregated with
any terminated arrangement under Treasury Regulation Section 1.409A-1(c) if the
same service provider participated in all of the arrangements are terminated,
(3) no payments other than payments that would be payable under the terms of the
arrangements if the termination had not occurred are made within 12 months of
the termination of the arrangements, (4) all payments are made within 24 months
of the termination of the arrangements, and (5) neither the Employer nor any
Related Employer adopts a new arrangements that would be aggregated with any
terminated arrangement under Treasury Regulation Section 1.409A-1(c), if the
same service provider participated in both arrangements, at any time with the
three year period following the date of termination of the arrangement.  The
Employer also reserves the right to terminate the Plan and accelerate the time
of payment of all amounts to be distributed under the Plan under such conditions
and events as may be prescribed by the Commissioner in generally applicable
guidance published in the Internal Revenue Bulletin.


9.4           Distribution Upon Termination of the Plan. Except as provided in
Section 9.3, the Plan may not be terminated before the date on which all amounts
credited to all Participant Accounts have been distributed in accordance with
the terms of the Plan.
 


 
 
Ashland Inc.  Supplemental Defined
Contribution Plan for Certain Employees
 


 
18
 
 






ARTICLE 10.  PLAN ADMINISTRATION


10.1           Powers and Responsibilities of the Employer.  The Employer shall
be responsible for the general operation and administration of the Plan and for
carrying out the provisions thereof.  The Employer's powers and responsibilities
include, but are not limited to, the following, which powers and
responsibilities shall be exercised in its sole discretion:
 
(a)           To make and enforce such rules and regulations as it deems, in its
sole discretion, necessary or proper for the efficient administration of the
Plan;
 
(b)           To decide all questions concerning the Plan and the eligibility of
any person to participate in the Plan, in its sole discretion, subject to review
by the Committee or its delegate.
 
(c)           To administer the claims and review procedures specified in
Section 10.3;
 
(d)           To compute the amount of benefits which will be payable to any
Participant, former Participant or Beneficiary in accordance with the provisions
of the Plan in its discretion;
 
(e)           To determine the person or persons to whom such benefits will be
paid in its discretion;
 
(f)           To authorize the payment of benefits;
 
(g)           To comply with any applicable reporting and disclosure
requirements of Part 1 of Subtitle B of Title 1 of ERISA;
 
(h)           To appoint such agents, counsel, accountants, and consultants as
may be required to assist in administering the Plan;
 
(i)           To allocate and delegate its responsibilities in its discretion,
including the formation of any administrative sub-committee to administer the
Plan.
 
10.2           Powers and Responsibilities of the Committee.  The Committee or
its delegate shall be responsible (a) for determining the interest rate to
credit to Participant's Accounts pursuant to Section 6.3, and (b) for the review
of denied claims pursuant to Section 10.3(b) in its sole discretion.  In the
course of reviewing a denied claim, the Committee or its delegate shall have the
power to interpret the Plan, in its sole discretion, and its interpretation
thereof shall be final, conclusive and binding on all persons claiming benefits
under the Plan.
 
10.3           Claims and Review Procedures.
 


 
 
Ashland Inc.  Supplemental Defined
Contribution Plan for Certain Employees
 


 
19
 
 


(a)           Claims Procedure.  If any person believes he is being denied any
rights or benefits under the Plan, such person may file a claim in writing with
the Employer.  If any such claim is wholly or partially denied, the Employer
will notify such person of its decision in writing.  Such notification will
contain (i) specific reasons for the denial, (ii) specific reference to
pertinent Plan provisions, (iii) a description of any additional material or
information necessary for such person to perfect such claim and an explanation
of why such material or information is necessary, and (iv) information as to the
steps to be taken if the person wishes to submit a request for review.  Such
notification will be given within 90 days after the claim is received by the
Employer (or within 180 days, if special circumstances require an extension of
time for processing the claim, and if written notice of such extension and
circumstances is given to such person within the initial 90 day period).  If
such notification is not given within such period, the claim will be considered
denied as of the last day of such period and such person may request a review of
his claim.
 
(b)           Review Procedure.  Within 60 days after the date on which a person
receives a written notification of denial of claim (or, if written notification
is not provided, within 60 days of the date denial is considered to have
occurred), such person (or his duly authorized representative) may (i) file a
written request with the Employer for a review of his denied claim and of
pertinent documents and (ii) submit written issues and comments to the
Employer.  The Employer will notify such person of its decision in
writing.  Such notification will be written in a manner calculated to be
understood by such person and will contain specific reasons for the decision as
well as specific references to pertinent Plan provisions.  The decision on
review will be made within 60 days after the request for review is received by
the Employer (or within 120 days, if special circumstances require an extension
of time for processing the request, such as an election by the Employer to hold
a hearing, and if written notice of such extension and circumstances is given to
such person within the initial 60-day period).  If the decision on review is not
made within such period, the claim will be considered denied.
 
10.4           Plan Administrative Costs.  All reasonable costs and expenses
(including legal, accounting, and employee communication fees) incurred by the
Employer or Employer in administering the Plan shall be paid by the Plan, to the
extent not paid by the Employer.
 


 
 
Ashland Inc.  Supplemental Defined
Contribution Plan for Certain Employees
 


 
20
 
 




ARTICLE 11.  MISCELLANEOUS


11.1           Unsecured General Creditor of the Employer.  The Plan at all
times shall be entirely unfunded.  Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of the Employer or any Related Employer.  For
purposes of the payment of benefits under the plan, the assets of the Employer
or of any Related Employer shall be, and shall remain, the general, unpledged,
unrestricted assets of the Employer or of such Related Employer,
respectively.  The Employer's obligation under the Plan shall be merely that of
an unfunded and unsecured promise to pay money in the future.
 
11.2           Employer's Liability. The Employer's liability for the payment of
benefits under the Plan shall be defined only by the Plan and by the Elections
entered into between a Participant and the Employer.  The Employer shall have no
obligation or liability to a Participant under the Plan except as provided by
the Plan and an Election.
 
11.3           Limitation of Rights.  Neither the establishment of the Plan, nor
any amendment thereof, nor the creation of any fund or account, nor the payment
of any benefits, will be construed as giving to the Participant or any other
person any legal or equitable right against the Employer, the Committee or any
Related Employer except as provided herein; and in no event will the terms of
employment or service of the Participant be modified or in any way affected
hereby.
 
11.4           Anti-Assignment.  Except as otherwise provided in connection with
a division of property under a domestic relations proceeding under state law and
subject to Section 9(iii), no right or interest of the eligible employees or
retirees under this Plan shall be subject to involuntary alienation, assignment
or transfer of any kind.  An eligible employee may voluntarily assign his rights
under the Plan.  Employer, the Board, the Committee and any of their delegates
shall not review, confirm, guarantee or otherwise comment on the legal validity
of any voluntary assignment.  Employer and its delegates may review, provide
recommendations and approve submitted domestic relations orders using procedures
similar to those that apply to qualified domestic relations orders under the
qualified pension plans sponsored by Employer.  A domestic relations order
intended to assign a benefit hereunder to a former spouse of an eligible
employee must be delivered to the Employer.  Employer will review the order to
determine if it is qualified.  Upon notification by the Employer that the order
is qualified, the spouse will be able to elect a distribution of the assigned
benefit by the end of the fifth calendar year following the calendar year during
which the Employer notifies the former spouse that the order is qualified.  In
all events, the entire assigned benefit must be distributed by the end of the
fifth calendar year following the calendar year during which the Employer
notifies the former spouse that the order is qualified.  Notwithstanding
anything in the Plan to the contrary, if an assigned benefit is equal to or less
than the adjusted Code section 402(g) limit it shall be distributed to the
former spouse as soon as


 
 
Ashland Inc.  Supplemental Defined
Contribution Plan for Certain Employees
 


 
21
 
 


administratively possible. The Employer may prescribe procedures that are
consistent with this Section 11.4 and applicable law to implement benefit
assignments pursuant to qualified orders.
 
11.5           Facility of Payment.  If the Employer determines, on the basis of
medical reports or other evidence satisfactory to the Employer, that the
recipient of any benefit payments under the Plan is incapable of handling his
affairs by reason of minority, illness, infirmity or other incapacity, the
Employer may disburse such payments to a  person or institution designated by a
court which has jurisdiction over such recipient or a person or institution
otherwise having the legal authority under State law for the care and control of
such recipient.  The receipt by such person or institution of any such payments,
and any such payment to the extent thereof, shall discharge the liability of the
Employer for the payment of benefits hereunder to such recipient.
 
11.6           Notices.  Any notice or other communication required or permitted
to be given in connection with the Plan shall be in writing and shall be deemed
to have been duly given (i) upon request, if delivered personally or via
courier, (ii) upon confirmation of receipt, if given by facsimile or electronic
transmission, and (iii) on the third business day following mailing, if mailed
first-class, postage prepaid, registered or certified mail as follows:
 
(a)           If it is sent to the Employer or a Related Employer, it will be at
the address specified by the Employer; or
 
(b)           If it is sent to a Participant or Beneficiary, it will be at the
last address filed with the Employer by the Participant (or Beneficiary).
 
11.7           Tax Withholding.  The Employer shall have the right to deduct
from all payments or deferrals made under the Plan any tax required by law to be
withheld.  If the Employer concludes that tax is owing with respect to any
deferral or payment hereunder, the Employer shall withhold such amounts from any
payments due the Participant or his Beneficiary, as permitted by law, or
otherwise make appropriate arrangements with the Participant or his Beneficiary
for satisfaction of such obligation.  Tax, for purposes of this Section 11.7,
means any federal, state, local, foreign or any other governmental income tax,
employment or payroll tax, excise tax, or any other tax or assessment owing with
respect to amounts deferred, any earnings thereon, and any payments made to
Participants or Beneficiaries under the Plan.
 
11.8           Indemnification.  To the fullest extent allowed by law, the
Employer shall indemnify and hold harmless each member of the Committee and each
employee, officer, or director of the Employer or any Related Employer to whom
is delegated duties, responsibilities, and authority with respect to the Plan
against all claims, liabilities, fines and penalties, and all expenses
reasonably incurred by or imposed upon him (including but not limited to
reasonable attorneys' fees) which arise as a result of his actions or failure to
act in connection with the operation and administration of the Plan to the
extent lawfully allowable and to the extent that such claim, liability, fine,
penalty, or expense is not paid for by liability insurance purchased or paid for


 
 
Ashland Inc.  Supplemental Defined
Contribution Plan for Certain Employees
 


 
22
 
 


by the Employer or any Related Employer.  Notwithstanding the foregoing, the
Employer shall not indemnify any person for any such amount incurred through any
settlement or compromise of any action unless the Employer consents in writing
to such settlement or compromise.
 
11.9           Permitted Acceleration of Payment.  The Employer, in its sole
discretion, may accelerate the time in which payment shall be made under the
Plan to: (a) an individual other than the Participant as may be necessary to
fulfill a domestic relations order within the meaning of Code Section
414(p)(1)(B), (b) the extent reasonably necessary to avoid the violation of an
applicable federal, state, local, or foreign ethics law or conflicts of interest
law (including where such payment is reasonably necessary to permit the
Participant to participate in activities in the normal course of his position in
which the Participant would otherwise not be able to participate under an
applicable rule), determined in accordance with Treasury Regulation Section
1.409A-3(j)(4)(iii)(B), (c) pay the FICA tax imposed under Code Sections 3101,
3121(a) and 3121(v)(2) on compensation deferred under the Plan, (d) pay the
income tax at source on wages imposes under Code Section 3401 or the
corresponding withholding provisions of the applicable, state, local or foreign
tax laws as a result of the payment of any FICA tax described in clause (c), and
to pay the additional income tax at source on wages attributable to the
pyramiding Code Section 3401 wages and taxes, (e) pay state, local, or foreign
tax obligations arising from participation in the Plan that apply to an amount
deferred under the Plan before the amount is paid or made available to the
Participant, (f) pay the income tax at source on wages imposed under Code
Section 3401 as a result of the payment described in clause (e) and to pay the
additional income tax at source on wages imposed under Code Section 3401
attributable to such additional Code Section 3401 wages and taxes, (g) satisfy
the debt of a Participant to the Employer or any Related Employer where such
debt is incurred in the ordinary course of the service relationship between the
Participant and the Employer or Related Employer, as applicable, the entire
amount of the reduction in any Plan year does not exceed $5,000, and the
reduction is made at the same time and in the same amount as the debt otherwise
would have been due and collected from the Participant, and (h) pay the amount
required to be included in gross income as a result of the failure of the Plan
to comply with the requirements of Code Section 409A.  The total payment under
clauses (c) and (d) shall, in no event, exceed the aggregate of the FICA tax and
the income tax withholding related to such FICA tax.  The total payment under
clause (e) shall, in no event, exceed the amount of such taxes due as a result
of participation in the Plan.  The total payment under clauses (e) and (f)
shall, in no event, exceed the aggregate of the state, local, and foreign tax
amount, and the income tax withholding related to such state, local, and foreign
tax amount. The total payment under clause (h) shall, in no event, exceed the
amount required to be included in income as a result of the failure to comply
with requirements of Code Section 409A.
 
11.10           No Guarantee or Employment or Participation.  Nothing in the
Plan shall interfere with or limit in any way the right of the Employer to
terminate any Participant's employment at any time and for any reason, nor
confer upon any Participant any right to continue in the employ of the Employer
or any Related Employer.  No employee of the Employer shall have


 
 
Ashland Inc.  Supplemental Defined
Contribution Plan for Certain Employees
 


 
23
 
 


a right to be selected as a Participant under the Plan or, if selected, to
continue to participate for any Plan Year.
 
11.11           Unclaimed Benefit.  Each Participant shall keep the Employer
informed of his current address and the current address of his Beneficiary.  The
Employer shall not be obligated to search for the whereabouts of any person.  If
the location of a Participant is not made known to the Employer within three
years after the date on which payment of the Participant's vested Account is
scheduled to be made (or to commence), payment may be made as though the
Participant had died at the end of the three-year period.  If within one
additional year after such three-year period has elapsed, or, within three years
after the actual death of a Participant, the Employer is unable to locate the
Beneficiary of the Participant, then the Employer shall have no further
obligation to pay any benefit hereunder to such Participant or Beneficiary or
any other person and such benefit shall be irrevocably forfeited.
 
11.12           Governing Law.  The Plan will be construed, administered and
enforced according to the laws of the Commonwealth of Kentucky without regard to
principles of conflicts of law to the extent not otherwise preempted by ERISA.
 
11.13           Erroneous Payment.  Any amount paid under this Plan in error to
a Participant or to a Participant's Beneficiary shall be returned to the
Employer. A payment made in error does not create on the part of the recipient a
legally binding right to such payment.
 


[signature page immediately follows]


 
 
Ashland Inc.  Supplemental Defined
Contribution Plan for Certain Employees
 


 
24
 
 




IN WITNESS WHEREOF, Ashland Inc. has caused its duly authorized representative
to execute the Plan, this 18th day of  May, 2015.
 


 



  ASHLAND INC.            
By:
/s/  Susan B. Esler     Print Name: Susan B. Esler     Title: Chief Human
Resources and Communications Officer          

 
 
7390181v5
 
 
 
 
 
 
 
25
 
 
Ashland Inc.  Supplemental Defined
Contribution Plan for Certain Employees
 